327 F. Supp. 2d 198 (2004)
In re AGENT ORANGE PRODUCT LIABILITY LITIGATION.
The Vietnam Association for Victims of Agent Orange/Dioxin, et al., Plaintiffs,
v.
Dow Chemical Company, et al., Defendants.
Nos. MDL 381, 04 CV 400(JBW).
United States District Court, E.D. New York.
August 9, 2004.
Constantine P. Kokkoris, Esq., New York, NY, Shelby Roden LLC, by Robert B. Roden, Law Offices of Davis & Norris, LLP, by John E. Norris, Birmingham, AL, Moore & Goodman, LLP, by William H. Goodman, Jonathan C. Moore, New York, NY, for Plaintiffs The Vietnam Association for Victims of Agent Orange/Dioxin, et al.
Smoger & Associates, by Gerson Smoger, Oakland, CA, Williams Cuker Berezofsky, by Mark Cuker; Dean Bencivenga, Philadelphia, PA, for Plaintiffs Joe Isaacson and Phillis Lisa Isaacson.
The Murray Law Firm, by Stephen Murray, Jr., New Orleans, LA, for Plaintiffs Daniel Raymond Stephenson, et al.
Rivkin Radler LLP, by Steven Brock, James V. Aosia, Uniondale, NY, for Defendant Dow Chemical Company.
Latham & Watkins, by James E. Tyrrell, Newark, NJ, Seyfarth Shaw LLP, by John C. Sabetta; Andrew T. Hahn, Sr., New York, NY, for Defendant Monsanto Company.
Clark, Gagliardi & Miller, by Lawrence T. D'Aloise, White Plains, NY, for Defendants T.H. Agriculture & Nutrition Co.
Kelley Drye & Warren LLP, by William A. Krohley; Willam C. Heck, New York, NY, for Defendant Hercules, Inc.
Cadwalader, Wickersham & Taft LLP, by Michael M. Gordon, New York, NY, for Defendant Occidental Chemical Corporation.
Debevoise & Plimpton LLP, New York, NY, for Defendant Hooker Chemical.
Roslynn R. Mauskopf, United States Attorney, Eastern District of New York, by Kathleen A. Mahoney, Brooklyn, NY, for the United States of America.

ORDER
WEINSTEIN, Senior District Judge.
It was ordered that, upon the expiration of a six-month discovery period, the parties submit preliminary motions in this case by September 10, 2004. See In re Agent Orange Prod. Liab. Litig., 2004 WL 1196682 (E.D.N.Y. Mar.19, 2004). On August 2, 2004, the court granted a request of the parties to extend the briefing schedule.
The United States Attorney for the Eastern District of New York was to be served with copies of all papers in this action (Order of Feb. 9.2004) and was requested to appear as an observer (Order of Feb. 17, 2004). The instant litigation raises important issues of law. See, e.g., Sosa v. Alvarez-Machain, ___ U.S. ___, 124 S. Ct. 2739, ___ L.Ed.2d ___ (2004); In re Agent Orange Prod. Liab. Litig., 304 F. Supp. 2d 404 (E.D.N.Y.2004) (preliminary ruling on government contractor defense); In re Agent Orange Prod. Liab. Litig., 220 F.R.D. 22 (E.D.N.Y.2004) (denying motion to amend complaint); In re Agent Orange Prod. Liab. Litig., 304 F. Supp. 2d 442 (E.D.N.Y.2004) (upholding removal under the federal officer removal statute). The government is invited to submit a brief as *199 amicus curiae on such issues as it deems of interest.
SO ORDERED.